Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 18-24 directed to an invention non-elected without traverse.  Accordingly, claims 18-24 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art documents are Medwick (US 6,849,328), Nakajima (US 2006/0201202) and Nadaud (US 2016/0194516).
Although Medwick teaches a substrate having a functional coating with removable protective coating, Medwick does not teach or suggest that over 60% of a 
Although Nakajima teaches a method of making a glass sheet with a coating, Nakajima does not teach or suggest removing the coating.
Although Nadaud teaches a process for manufacturing a glass substrate having a functional coating and a temporary coating, Nadaud does not teach or suggest that over 60% of a surface of the glass substrate initially covered by the temporary layer exhibits a mean retardation of less than 50 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741